DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colenbrander [US20170216720], hereinafter Colenbrander’720.
Regarding claim 1, Colenbrander’720 discloses a cloud gaming system, comprising: a cloud gaming server configured to execute a video game in accordance with inputs received from a controller device of a user, the cloud gaming server configured to direct transmission of a video stream reflecting play of the video game by the user to a local computing system of the user (Fig. 1C-1); 
a cloud storage server including a data storage device for storing user data for the user, the user data including data that memorializes the play of the video game by the user (Fig. 1C-1, “Cloud Storage”, “Storage Processor”, and “Save data for User A, Title B, Save data for User B, Title B…”); and 
a management server (Fig. 1C-1, “Save Data Processor”) in data communication with both the cloud gaming server (Fig. 1C-1, “Game Servers”) and the cloud storage server (Fig. 1C-1, “Storage Processor” ), the management server including a high-speed data storage device that operates at a higher data rate and a lower latency than the data storage device Local Storage Device of Data Center A” and [0103], “In case the user A uses the client device to login to play the game having the Title B while at the location A, the changes to the save data are pre-downloaded to the data center A to reduce latency of transferring the changes to the data center A from the cloud storage and to increase throughput of transferring one or more image frames from the data center A to the client device”), the management server programmed to receive a data access request issued by the video game executing on the cloud gaming server, the data access request identifying requested data stored in the data storage device within the cloud storage server (Fig. 1D, “User login info authenticated and game title B selected for play” and 172, “Is save data for title B available?”), the management server programmed to copy the requested data from the data storage device within the cloud storage server into the high-speed data storage device  (Fig. 1D, 174, “Download save data for title B from cloud storage to local storage device”), the management server programmed to respond to the data access request using the high-speed data storage device instead of having the cloud storage server respond to the data access request (Fig. 1D, 182, “Start game with save data in local storage device for title B”).
Regarding claim 2, Colenbrander’720 discloses the cloud gaming system as recited in claim 1, wherein the data access request is a request to mount a particular grouping of data, the management server programmed to respond to subsequent data access requests to the particular grouping of data as issued by the video game executing on the cloud gaming server by using the high-speed storage device instead of having the cloud storage server responding to the subsequent data access requests ([0056], “In several embodiments, the save data for the user A and for the game identified by the Title B is the same as the save data for a user B and for the game identified by the Title B” and Fig. 1D, 172 and 176).
Regarding claim 3, Colenbrander’720 discloses the cloud gaming system as recited in claim 2, wherein the particular grouping data is a data object, a data file, or a data block ([0060], “the game server of the data center A generates one or more image frames for the Title B from the save data that is stored in the local storage of the data center A and provides the one or more image frames for the Title B to the streaming engine of the data center A. For example, the game server generates an image frame by parsing one or more save data files that store a location of a virtual object in the image frame, and placing the virtual object in the image frame”).
Regarding claim 4, Colenbrander’720 discloses the cloud gaming system as recited in claim 2, wherein the particular grouping of data is a save data disk image for the video game that includes save data for the user's play of the video game (Fig. 1C-1, “Cloud Storage”, “Save data for User A, Title B, Save data for User B, Title B…” and Fig. 1D, 174, “Download save data for title B from cloud storage to local storage device”).
Regarding claim 5, Colenbrander’720 discloses the cloud gaming system as recited in claim 2, wherein a subsequent data access request is either a read application programming interface call or a write application programming interface call or an unmount application programming interface call or a commit application programming interface call ([0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 6, Colenbrander’720 discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the write application programming interface call by writing data into the particular grouping of data within high-speed storage device ([0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 7, Colenbrander’720 discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the write application programming interface call by writing data into both the particular grouping of data within high-speed storage device and the particular grouping of data in the data storage device within the For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”, Fig. 1D, 186, “Upload change in save data to cloud storage for title B” and [0032], “At an end of the game session, any updates to the save data that occur during the game session are stored in the suitable data center and also uploaded from the suitable data center to the cloud storage”).
Regarding claim 8, Colenbrander’720 discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the read application programming interface call by reading data from the particular grouping of data within high-speed storage device ([0035], “For example, a save data processor of the data center A reads the save data from the local storage device of the data center A and writes the updated save data to the local storage device”).
Regarding claim 9, Colenbrander’720 discloses the cloud gaming system as recited in claim 5, wherein the management server is programmed to respond to the unmount and commit application programming interface calls by ensuring that all data currently in the particular grouping of data within high-speed storage device is also currently present in the particular grouping of data in the data storage device within the cloud storage server ([0067], “Upon determining that the game session has ended, the communication device of the data center A, in an operation 186 of the method 170, uploads, e.g., transfers, etc., to the cloud storage via the computer network any changes to the save data that occur during the play of the game while the save data is accessed from the data center A… For example, the storage processor of the cloud storage stores a mapping between the changes to the save data and the user account of the user A and the game having the Title B within the memory device and stores the changes to the save data within the memory device”).
Regarding claim 11, Colenbrander’720 discloses the cloud gaming system as recited in claim 1, wherein the management server is programmed to have bi-directional data In these embodiments, the game hosting system and the client qualifier use a parallel data transfer protocol, or a serial data transfer protocol, or a universal serial bus (USB) protocol to communication with the data center”, [0058], “The communication device of the cloud storage applies the communication protocol to the one or more packets to retrieve the request for providing the save data and sends the request to the storage processor of the cloud storage” and [0135], “In other embodiments, the communications link 1036 utilizes any of various wireless or wired transmission protocols for communication with other devices”).
Regarding claims 13-22 and 24, please refer to the claim rejections of claims 1-9 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander’720, in view of Colenbrander [US20160023109], hereinafter Colenbrander’109.
Regarding claim 10, Colenbrander’720 discloses the cloud gaming system as recited in claim 1, wherein the data storage device within the cloud storage server is a hard disk drive ([0042], “The system 100 also includes the cloud storage and the user account memory device… a memory device includes a flash memory, a redundant array of storage disks, a hard disk, a magnetic memory, etc.”). However, Colenbrander’720 does not explicitly disclose the high-speed storage device is non- volatile memory express solid state drive. 
Nevertheless, Colenbrander’109 teaches in a like invention, using non- volatile memory express solid state drive for high-speed storage ([0079], “Storage 355 may include a computer readable digital storage, e.g. a hard drive, an optical drive, or solid state storage”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud gaming system as disclosed by Colenbrander’720, to have the non- volatile memory express solid state drive for high-speed storage, as taught by Colenbrander’109, in order to reduce latency of transferring the changes to the data center A from the cloud storage and to increase throughput of transferring one or more image frames from the data center A to the client device.
Regarding claim 23, please refer to the claim rejection of claim 10.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander’720, in view of Robertson et al. [US20150110311], hereinafter Robertson.
Regarding claim 12, Colenbrander’720 discloses the cloud gaming system as recited in claim 11. However, Colenbrander’720 does not explicitly disclose wherein the second network storage protocol is peripheral component interconnect express.
Nevertheless, Robertson teaches using peripheral component interconnect express as communication protocol ([0019], “with the SoC 148 via the link 152 (e.g., PCIe)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud gaming system as disclosed by Colenbrander’720, to have the peripheral component interconnect express as communication protocol, as taught by Robertson, in order to ensure fast communication and reduce latency.
Regarding claim 25, please refer to the claim rejection of claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715